DETAILED ACTION
This Action is responsive to the Amendment filed on 01/21/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-19, 22-23, 25-26, and 35-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.


 Claims 27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0255330), in view of Cheng (US 2005/0124151), in view of Nagano (US 2010/0227470).

Regarding claim 27, Lee (see, e.g., FIG. 5-FIG. 8, FIG. 13, FIG. 14) discloses a method for forming a semiconductor device, comprising: 
providing a substrate 301 (Para 0016);
forming, over the substrate 301, an interlayer dielectric (ILD) layer 305 (Para 0017); and
forming a plurality of interconnects 323, 321 in the ILD layer 305, wherein a pitch of the plurality of interconnects 323, 321 is less than about 40 nm (Para 0019, Para 0049),
forming an other ILD layer 305 (repeated step) over the plurality of interconnects 323, 321; and
forming an other plurality of interconnects 323, 321 (repeated step) in the other ILD layer 305 (repeated step) (e.g., Para 0015-Para 0017, Para 0019, Para 0049),
Examiner Note: Lee teaches that the steps for the forming the dielectric layers and interconnects may be repeated (see, e.g., Para 0049).
Although Lee shows substantial features of the claimed invention, Lee fails to expressly teach forming a carbon-doped interlayer dielectric (ILD) layer with a hardness greater than about 3 GPa, and an other pitch of the other interconnect plurality of interconnects is greater than the pitch. 
e.g., FIG. 5), in a similar field of endeavor, teaches forming a carbon-doped interlayer dielectric ILD (ILD) layer 54 with a hardness greater than about 3 GPa for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0031, Para 0034, Para 0044, Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carbon-doped ILD layer of Cheng as the dielectric layer as described by Lee. The motivation to combine would have been for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0044).
Lee/Cheng fail to expressly teach an other pitch of the other interconnect plurality of interconnects is greater than the pitch.  Nagano, on the other hand, teaches an other pitch [e.g., of the fourth-level buried interconnect layers] of the other interconnect plurality of interconnects 42 is greater than the pitch [e.g., of the third-level buried interconnect layers] (e.g., FIG. 10; Para 0080, Para 0090). However, differences in pitch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of an other pitch of the other interconnect plurality of interconnects being greater than the pitch, it would have been obvious to one of ordinary skill in the art to modify the pitch of the interconnects in the other layer to be greater than the pitch of the interconnects in the ILD layer as taught by Nagano.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed an other pitch of the other interconnect plurality of interconnects being greater than the pitch or any In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 29, Cheng (see, e.g., FIG. 5) teaches that forming the carbon-doped ILD layer 54 comprises supplying a hydrocarbon-contained gas e.g., 3MS a first flow rate and an oxygen at a second flow rate (Para 0034, Para 0035). However, Cheng fails to specify that a ratio between the first flow rate and the second flow rate is at least about 25.  However this claim limitation is merely considered a change in the flow rates of the first and second gases in the Cheng deposition process. The specific claimed ratio of the first and second flow rates, absent any criticality, is only considered to be an obvious modification of the ratio of the first and second flow rates in the Cheng deposition process, and the courts have held that changes in ratios without criticality are within the level of skill in the art. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio between the first and second flow rates, it would have been obvious to one of ordinary skill in the art to modify the ratio as taught by Cheng.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed change in flow rates or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

e.g., FIG. 5) teaches that forming the carbon-doped ILD layer 54 comprises depositing the carbon-doped ILD layer 54 with a substantially arc-free deposition process (Para 0034, Para 0035).

Regarding claim 31, Cheng (see, e.g., FIG. 5) teaches that the substantially arc-free deposition process comprises a radio frequency (RF) discharge power less than about 600 Watt (Para 0035). Examiner Note: Cheng teaches that the RF power is 600 Watts. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Regarding claim 32, Lee teaches that providing the substrate 301 comprises forming a transistor (integrated circuit—not shown), wherein the interconnect 323, 321 is in electrical contact with the transistor (integrated circuit—not shown) (Para 0015).

Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Omori (US 2017/0040212), in view of Cheng (US 2005/0124151), in view of Lee (US 2015/0255330), in view of Huang (US 2015/0228584).

Regarding claim 27, Omori (see, e.g., FIG. 1) discloses a method for forming a semiconductor device, comprising: 
providing a substrate 1S (Para 0037);
forming, over the substrate 1S, an interlayer dielectric (ILD) layer IL3 (Para 0044); and
forming a plurality of interconnects L3/PLG2, L3 in the ILD layer IL3, wherein the plurality of interconnects L3/PLG2, L3 have a pitch (Para 0044),
IL4 over the plurality of interconnects L3/PLG2, L3 (Para 0045); and
forming an other plurality of interconnects L4, L4/PLG3 in the other ILD layer ILD4, and an other pitch of the other plurality of interconnects L4, L4/PLG3 is greater than the pitch (Para 0045),
Although Omori shows substantial features of the claimed invention, Omori fails to expressly teach forming a carbon-doped interlayer dielectric (ILD) layer with a hardness greater than about 3 GPa, wherein a pitch of the plurality of interconnects is less than about 40 nm. 
Cheng (see, e.g., FIG. 5), in a similar field of endeavor, teaches forming a carbon-doped interlayer dielectric ILD (ILD) layer 54 with a hardness greater than about 3 GPa for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and higher breakdown voltage in the resulting device (Para 0031, Para 0034, Para 0044, Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carbon-doped ILD layer of Cheng as the dielectric layer as described by Lee. The motivation to combine would have been for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0044).
Lee (see, e.g., FIG. 7, FIG. 14) teaches that the pitch of the plurality of interconnects 321, 323 is less than about 40 nm (Para 0019, Para 0049). Huang, on the other hand, teaches that small pitch sizes allows for the achievement of lower costs, lower power, and higher density configurations (Para 0013).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pitch of the plurality of interconnects being less than about 40 nm as taught by Lee as the pitch of the plurality of interconnects as described by 

Regarding claim 38, Omori (see, e.g., FIG. 1) teaches that providing the substrate 1S comprises forming an etch stop layer BIF2 under the ILD layer IL3, wherein forming the plurality of interconnects L3/PLG2, L3 comprises forming a first interconnect L3/PLG2 through the etch stop layer BIF2 and forming a second interconnect L3 adjacent to the first interconnect L3/PLG2 and separated from the etch stop layer BIF2 (Para 0044).

Allowable Subject Matter
Claims 28 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 15, 16, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/Antonio Crite/
Patent Examiner, AU 2817
02/05/2021